Citation Nr: 1436151	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for arthritis, residuals of scaphotrapezium trapezoid (STT) fusion and partial radial styloidectomy of the right wrist.  

2.  Entitlement to an increased disability rating in excess of 10 percent for neuropathy of the right digital median nerve associated with arthritis, residuals of STT fusion and partial radial styloidectomy of the right wrist.  

3.  Entitlement to an increased initial disability rating in excess of 10 percent for scars, dorsum of right wrist, status post ganglion cyst removal and surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to May 2000.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran initially requested a hearing before the Board in her May 2011 VA Form 9 substantive appeal; however, in June 2014 written statement, the Veteran withdrew her request for a Board hearing.  Therefore, the Veteran's hearing request is withdrawn and the Board will proceed to adjudicate the appeal.  38 C.F.R. § 20.704(e) (2013).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system, including VA treatment records, and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issue of entitlement to an increased disability rating in excess of 10 percent for arthritis, residuals of STT fusion and partial radial styloidectomy of the right wrist, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran's right (major) wrist neuropathy of the digital median nerve most closely approximates mild incomplete paralysis due to symptoms of pain and numbness in the right hand.  

2.  The Veteran's scars, dorsum of right wrist, status post ganglion cyst removal and surgery, are manifested by tenderness to palpation without pain, with no resulting limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right (major) wrist neuropathy of the digital median nerve have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8599-8515 (2013).  

2.  The criteria for a disability rating in excess of 10 percent for scars, dorsum of right wrist, status post ganglion cyst removal and surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804, 7805 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The Veteran received appropriate notice regarding her increased rating claims in October 2008 and March 2009.  Regarding the initial rating of her right wrist neuropathy, the Board notes that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify regarding the initial rating of the Veteran's right wrist neuropathy is required.  

Regarding the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated such records with the claims file.  The Veteran was afforded relevant VA examinations in March 2009 and July 2010 which, in addition to the other VA treatment records, contain adequate findings that allow the Board to address the Veteran's claims on appeal.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20 (2013).  Such ratings are to be "built-up" by selecting the first two digits from that part of the schedule most closely identifying the part of the body involved, and the last two digits 99, indicating an unlisted condition.  38 C.F.R. § 4.27 (2013).  Further, hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  Id.  


II.A.  Increased Rating - Neuropathy, Right Wrist

The Veteran claims entitlement to an increased disability rating for her service-connected neuropathy of the right wrist, which is currently rated as 10 percent disabling under Diagnostic Code (DC) 8599-8515, which indicates an unlisted neurologic disability evaluated by analogy to paralysis of the median nerve.  38 C.F.R. § 4.124a, DC 8515 (2013).  

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2013).  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

DC 8515 provides the rating criteria for the median nerve.  38 C.F.R. § 4.124a, DC 8515.  Complete paralysis of the median nerve of the upper extremity contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; and pain with trophic disturbances.  Id.  Complete paralysis is evaluated at 70 percent for the major limb and 60 percent for the minor limb.  Id.  Severe paralysis warrants a 50 percent rating for the major limb and a 40 percent rating for the minor limb.  Id.  Moderate paralysis warrants 30 percent for the major limb and 20 percent for the minor limb.  Id.  

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Therefore, rather than applying a mechanical formula in such instances, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).  

VA treatment records from March 2008 document that the Veteran's right hand median nerve functioning was intact, rated as approximately 4+/5 when compared to the left hand.  The Veteran displayed subjective paresthesias with normal pain.  A notation references a normal EMG study from April 2007 which showed no abnormalities.  

An April 2008 orthopedic surgery note also documents that the Veteran's median nerves were intact in regards to motor and sensory; however, she experienced global paresthesias in her right hand; she specifically reported mild numbness.  

A September 2008 orthopedic surgery note documents persistent numbness in her fingers which was improving slowly, mostly in the median nerve distribution as well as some pain in the wrist and hand.  

The March 2009 VA examiner noted that the Veteran's median nerve was affected laterally, and a sensory examination revealed absent pain and light touch sensations at the thumb and index fingers, with numbness noted at the thumb and index dorsal and plantar aspect.  The examination report further documents normal nerve conduction EMG studies in March 2001 and April 2007; however, a November 2008 study was abnormal, with EMG evidence of a right digital median nerve neuropathy involving the second digit (index finger) laterally.  The examiner opined that the diagnosed neuropathy was at least as likely as not a result of her service-connected arthritis and related surgeries.  He further found that the neuropathy involved neuritis and had significant effects on the Veteran's occupation and severe effects on her usual daily activities.  

To the extent that the March 2009 examiner found that the Veteran's neuropathy had significant effects on the Veteran's occupation and severe effects on her usual daily activities, the Board finds this to be less probative than the other medical evidence of record regarding the severity of her neuropathy disability.  The Board notes that the examiner made identical findings of severity and significant effect regarding the Veteran's service-connected right hand and right wrist arthritis disabilities and did not distinguish between the conditions or specifically attribute such findings to the Veteran's reports of numbness in her thumb and index fingers from the neuropathy.  Moreover, such findings being attributed to the Veteran's neuropathy is inconsistent with the additional medical evidence of record.  For example, as discussed above, a recent prior medical record from September 2008 documents improving numbness.  Additionally, a subsequent December 2010 physician note documents a normal EMG in August 2010 which revealed normal right hand carpal tunnel syndrome (CTS).  Therefore, the Board affords the March 2009 findings regarding the severity and effects of the Veteran's neuropathy less probative value than the other medical evidence of record, which reflects at most, mild symptoms of pain and numbness attributable to her neuropathy condition.   

The Board has also acknowledged and considered the Veteran's statements as to the severity of her nerve damage, including that it has gotten worse to the point of extending up her right arm to the elbow and that she experiences nerve spasms, nerve palsy, paralysis, weakness, and numbness.  The Veteran is competent to report symptoms such as pain, weakness, and numbness, which she experiences directly through her senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that she attributes such symptoms to her neuropathy condition, the Board finds that she lacks the competency to do so, as this requires medical evidence due to the complexity of the conditions involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The most probative evidence of record regarding the severity of the Veteran's service-connected neuropathy is the VA treatment records as a whole which document symptoms of neuropathy including pain and numbness in the Veteran's right hand, particularly in the right thumb and index fingers, as reported in the March 2009 VA examination and shown in the November 2008 EMG results.  

Based upon the above, the Board finds that the Veteran's neuropathy of the right digital median nerve associated with arthritis, residuals of STT fusion and partial radial styloidectomy of the right wrist, is most closely approximated by mild incomplete paralysis due to her symptoms of pain and numbness in the right hand.  As the preponderance of the evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


II.B.  Increased Initial Rating - Scars, Right Wrist

The Veteran also claims entitlement to an increased disability rating for her service-connected scars, dorsum of right wrist, status post ganglion cyst removal and surgery, currently rated as 10 percent disabling under Diagnostic Code (DC) 7804.  38 C.F.R. § 4.118, DC 7804 (2013).  

Scars are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118 , DCs 7800-7805 (2013).  Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Inasmuch as the Veteran filed her current claim for increase in October 2008, the new criteria are for application.  

DC 7800 contemplates scars of the head, face or neck.  38 C.F.R. § 4.118, DC 7800.  As the Veteran's scars are located on her wrist, a compensable rating is not warranted under DC 7800.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  There is no evidence that the Veteran's scars cover an area of at least 6 square inches, or that they are deep or nonlinear.  Hence, DC 7801 is not for application.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scars, do not cover a surface area of 929 sq. cm. or greater; therefore, a compensable rating is not available under DC 7802.  

DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code to include, where applicable, diagnostic codes pertaining to limitation of function.  Id., DC 7805.  The July 2010 VA examiner found that the Veteran's scars do not result in limitation of motion or loss of function.  As the evidence within the relevant temporal period does not show any disabling effects due to the scars themselves, any additional rating related to the scar under DC 7805 is not warranted.  

As noted above, the Veteran's scars are currently rated as 10 percent disabling under Diagnostic Code (DC) 7804, which contemplates scars that are unstable or painful.  Id, DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  A 20 percent disability rating is assigned for three of four scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  

VA treatment records from April 2008 document that the Veteran had a well-healed scar dorsally midline in a longitudinal fashion overlying her carpus, which was mildly swollen and tender to palpation, from a previous ganglion cyst removal in February 2000.  

The Veteran's STT fusion and partial radial styloidectomy of the right wrist surgery was completed in August 2008.  A September 2008 orthopedic surgery note completed just two weeks later documents that the surgical incisions were clean, dry, and intact.  A February 2009 orthopedic note documents that the incisions remained clean, dry, intact, and well-healed.  

The most comprehensive findings regarding the severity of the Veteran's service-connected scars are contained within the July 2010 VA examination report, which documents a surgical scar of the dorsum of the right wrist measuring 7.5 cm by .4 cm.  The scar, which was superficial without underlying soft tissue damage, was not painful upon examination.  There was no limitation of motion of function.  Finally, the examiner noted that the scar was hypopigmented.  

An April 2011orthopedic surgery note documents that the scar on the dorsal aspect of the right wrist is well-healed, with minimal tenderness to palpation, though some generalized tenderness was noted in June 2011.  

The Veteran is competent to report tenderness and pain in her scars.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Board notes that the Veteran's October 2008 claim reported two linear surgical scars on her right wrist, in addition to three triangular shaped scars on her hand resulting from her August 2008 surgery.  While the Veteran is also competent to report the existence of scars which she can observe on her body, the Board finds that the three triangular shaped scars reported by the Veteran are not reported elsewhere, particularly within the medical evidence of record.  Moreover, the Veteran has not alleged pain or tenderness in those scars specifically.  Thus, the evidence was considered as a whole, and as discussed above, shows that the Veteran has had two surgical procedures resulting in one or two scars to the dorsum of her right wrist which are tender to palpation.  The Board finds that this is most closely approximated by the assigned 10 percent disability rating under DC 7804, for one or two scars that are tender, or painful.  

The preponderance of the evidence does not show that the Veteran's scars are unstable, or that she has reported pain in more than two scars; therefore, she is not entitled to an increased 20 percent disability rating under DC 7804.  As the preponderance of the evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  


III.  Extraschedular/TDIU Consideration

Consideration has also been given regarding whether the schedular evaluations assigned are inadequate, requiring that VA refer the Veteran's claims to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular evaluation.  This is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The schedular evaluations assigned in this case are adequate.  Ratings in excess of that assigned are provided for more severe manifestations of the Veteran's right wrist neuropathy and scars, but the medical evidence as discussed above reflects that those manifestations are not present in this case.  Moreover, the Veteran's right wrist neuropathy and scars, when considered apart from her other conditions, do not result in frequent periods of hospitalization or marked interference with employment.  While the Veteran has had periods of hospitalization, this has not been due to either the right wrist neuropathy or scars, rather, these conditions are resulting from other conditions requiring hospitalization and surgery, or from the surgical procedures themselves.  Further, the VA examiner found no functional impact of the Veteran's scars and the Veteran's reported symptoms of numbness due to neuropathy have not been shown to markedly interfere with her employment when considered apart from her other conditions.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported unemployment specifically attributed to her right wrist neuropathy or right wrist scars; rather, the evidence of record, including a September 2012 divorce decree, indicates that the Veteran remains employed.  The Board has previously discussed how the March 2009 VA examiner's findings regarding severe effects of the Veteran's neuropathy upon her occupation are afforded little probative value.  Moreover, the July 2010 VA examiner found that the Veteran's scars result in no functional limitation.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  


ORDER

An increased disability rating in excess of 10 percent for neuropathy of the right digital median nerve is denied.  

An increased initial disability rating in excess of 10 percent for scars, dorsum of right wrist, status post ganglion cyst removal and surgery, is denied.  


REMAND

A remand is necessary regarding the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for service-connected arthritis from residuals of STT fusion and partial radial styloidectomy of the right wrist.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Although the March 2009 VA examination report contains range-of-motion testing for the right wrist, a review of the record reveals that the most recent VA examinations in July 2010 and March 2012 do not contain range of motion testing for the right wrist.  Therefore, the most recent VA examinations are inadequate for rating the Veteran's service-connected right wrist arthritis.  Given the amount of time that has elapsed since the last relevant, adequate VA examination, the Board concludes a new VA examination is necessary to determine the current severity of the Veteran's service-connected right wrist arthritis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, the most recent VA treatment records within the claims file are from November 2012.  As VA treatment records are in constructive possession of the agency, any outstanding VA treatment records must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain copies of the Veteran's VA treatment records dated from November 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from November 2012 to the present and associate such records with the claims file.  All efforts to obtain these records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of her right wrist arthritis from residuals of scaphotrapezium trapezoid (STT) fusion and partial radial styloidectomy.  

The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to her right wrist arthritis.  Specifically, the examiner must conduct range of motion testing for the right wrist.  

A complete rationale for any opinion offered must be provided.  

3.  Thereafter, reajudicate the claim of entitlement to an increased disability rating for right wrist arthritis.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and an opportunity to respond.  Then, return the matter to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


